PER CURIAM.
This is an appeal from a summary final judgment in a mortgage foreclosure action. We reverse because the record sustains appellant’s contention that he was given no notice of the hearing on plaintiff's motion for summary judgment. Neither does it appear to us that appellant was given sufficient opportunity to be heard or to provide affidavits to support his affirmative defenses when he called the lack of notice to the court’s attention and moved for a rehearing and an extension of time within which to provide such affidavits. The final judgment is reversed and the cause is remanded for further proceedings consistent herewith.
REVERSED and REMANDED.
ORFINGER, C.J., and DAUKSCH and FRANK D. UPCHURCH, Jr., JJ., concur,